Exhibit 10


THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT




          THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT,
dated as of July 27, 2006 (this "Amendment"), is among MYERS INDUSTRIES, INC.,
an Ohio corporation (the "Company"), the foreign subsidiary borrowers party
hereto (the "Foreign Subsidiary Borrowers", and together with the Company, the
"Borrowers"), the lenders party hereto (collectively, the "Lenders") and
JPMORGAN CHASE BANK, N.A., successor by merger to Bank One, N.A. (Main Office
Chicago), a national banking association, as agent for the Lenders (in such
capacity, the "Agent").




RECITALS


        A.     The Borrowers, the Agent and the Lenders are parties to an
Amended and Restated Loan Agreement dated as of February 27, 2004, as amended by
a First Amendment to Amended and Restated Loan Agreement dated as of June 18,
2004 and a Second Amendment to Amended and Restated Loan Agreement dated as of
June 30, 2005 (the "Loan Agreement").

        B.    The Borrowers desire to amend the Loan Agreement, and the Agent
and the Lenders are willing to do so in accordance with the terms hereof.


TERMS


        In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:

        ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in
Article III hereof, the Loan Agreement shall be amended as follows:

        1.1    The definition of EBIT in Section 1.1 is restated as follows:

            "EBIT" means, for any period, the consolidated net income (or loss)
of the Company and its Subsidiaries for such period determined in conformity
with Agreement Accounting Principles, plus to the extent deducted in determining
such net income, (a) income taxes, (b) Interest Expense and (c) non-recurring
one time charges and extraordinary losses, minus to the extent included in
determining such net income, each of the following, without duplication: (i) the
income of any Person (other than a Wholly-Owned Subsidiary of the Company) in
which any Person other than the Company or any of its Subsidiaries has a joint
interest or a partnership interest or other ownership interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Company or any of its Subsidiaries by such Person during such period, (ii) the
income of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries or that Person's assets are acquired by the Company or any of its
Subsidiaries, (iii) gains from the sale, exchange, transfer or other disposition
of property or assets not in the ordinary course of business of the Company and
its Subsidiaries, and related tax effects in accordance with Agreement
Accounting Principles, (iv) any other extraordinary or non-recurring gains or
other income not from the continuing operations of the Company or its
Subsidiaries, and related tax effects in accordance with Agreement Accounting
Principles and (v) the income of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary.

        ARTICLE II. REPRESENTATIONS. Each Borrower and Guarantor (by signing the
Consent and Agreement hereto) represents and warrants to the Agent and the
Lenders that:

        2.1    The execution, delivery and performance of this Amendment is
within its powers, has been duly authorized and is not in contravention of any
statute, law or regulation known to it or of any terms of its Articles of
Incorporation or By-laws, or of any material agreement or undertaking to which
it is a party or by which it is bound.

        2.2    This Amendment is its legal, valid and binding obligation,
enforceable against each in accordance with the terms hereof.

        2.3    After giving effect to this Amendment, the representations and
warranties contained in Article V of the Loan Agreement and in the other Loan
Documents are true on and as of the date hereof with the same force and effect
as if made on and as of the date hereof.

        2.4    After giving effect to this Amendment, no Default or Unmatured
Default exists or has occurred and is continuing on the date hereof. No Default
or Event of Default under and as defined in the Senior Note Purchase Agreement
exists or has occurred and is continuing on the date hereof.

        2.5    The charges related to impairment of goodwill as required under
SFAS No. 142 taken or to be taken by the Company are classified as non-recurring
one time charges or extraordinary losses under Agreement Accounting Principles.

          ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become
effective as of the date hereof when each of the following conditions is
satisfied:

        3.1    The Borrowers and the Lenders shall have signed this Amendment.

        3.2    The Guarantors shall have signed the Consent and Agreement
hereto.

        3.3    The Company shall have delivered or caused to be delivered to the
Agent such other documents and satisfied such other conditions, if any, as
reasonably requested by the Agent.

          ARTICLE IV. WAIVER.

        The Lenders hereby waive any Default or Unmatured Default as a result of
the non-compliance with Section[s] [6.19][and 6.21] of the Credit Agreement for
any fiscal quarter ending prior to the date hereof, but not at any time
thereafter. The Lenders do not waive any other Default or Unmatured Default.

          ARTICLE V. MISCELLANEOUS.

        5.1    References in the Loan Agreement or in any other Loan Document to
the Loan Agreement shall be deemed to be references to the Loan Agreement as
amended hereby and as further amended from time to time.

        5.2    Except as expressly amended hereby, the Borrowers and Guarantors
(by signing the Consent and Agreement hereto) agree that the Loan Agreement and
all other Loan Documents are ratified and confirmed, as amended hereby, and
shall remain in full force and effect in accordance with their terms and that
they have no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. Each of the Borrowers and the Guarantors (by
signing the Consent and Agreement hereto) acknowledges and agrees that the Agent
and the Lenders have fully performed all of their obligations under all Loan
Documents or otherwise with respect to the Borrowers and the Guarantors, all
actions taken by the Agent and the Lenders are reasonable and appropriate under
the circumstances and within their rights under the Loan Documents and they are
not aware of any currently existing claims or causes of action against the Agent
or any Lender, any Subsidiary of Affiliate thereof or any of their successors or
assigns, and waives any such claims or causes of action.

        5.3    Terms used but not defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement. This Amendment is a Loan
Document. This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.

[The remainder of this page is left intentionally blank -- signatures contained
on the following pages]

        IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment
to be executed and delivered as of the day and year first above written.





MYERS INDUSTRIES, INC.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Vice President





Foreign Subsidiary Borrowers:





ALLIBERT-BUCKHORN EUROPE, SAS

 

By:     /s/ Mohsen Eskandar





        Moshen Eskandar, President





MYELUX INTERNATIONAL FINANCE, S.E.C.S.

By: MYELux, LLC, General Partner

 

By:     /s/ Mark A. Watkins





        Mark A. Watkins, Treasurer





LISTO PRODUCTS LTD.

 

By:     /s/ John C. Orr





        John C. Orr, Chairman



 

 



JPMORGAN CHASE BANK, N.A., as Agent and as a Lender

 

By:     /s/ Dana E. Jurgens





        Vice President





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Lending Installation
designated by JPMorgan Chase Bank, N.A. to make Non-Pro Rata Foreign Currency
Loans to the Canadian Borrower on its behalf.

 

By:     /s/ Michael N. Tam





        Senior Vice President



 

 



SOCIETE GENERALE, as Syndication Agent and as a Lender.

 

By:     /s/ Anne-Marie Dumortier





        Director



 

 



KEYBANK NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

 

By:     /s/ Mary K. Young





        Senior Vice President



 

 



FIFTH THIRD BANK

 

By:     /s/ Roy C. Lanctot





        Vice President



 

 



NATIONAL CITY BANK

 

By:     /s/ Marguerite C. Burtzlaff





        Senior Vice President





NATIONAL CITY BANK, CANADA BRANCH, as the Lending Installation designated by
National City Bank to make Non-Pro Rata Foreign Currency Loans to the Canadian
Borrower on its behalf.

 

By:     /s/ J. Andrew Riddell





        Senior Vice President



 

 



US BANK NA.

 

By:     /s/ Greg A Ferrence





        Regional President



 

 



FIRSTMERIT BANK, N.A.

 

By:     /s/ Andrea K. Poliak





        Assistant Vice President



 

 



COMERICA BANK

 

By:     /s/ Scott M. Kowalski





        Assistant Vice President



 

 



HARRIS N.A. successor by merger to HARRIS
TRUST AND SAVINGS BANK

 

By:     /s/ Patrick McDonnell





        Managing Director



 

 



CHARTER ONE BANK, N.A.

 

By:     /s/ Debra L. McAllonis





        Senior Vice President



 

 

CONSENT AND AGREEMENT

        As of the date and year first above written, each of the undersigned
hereby:

        (a)     fully consents to the terms and provisions of the above
Amendment and the consum-
mation of the transactions contemplated hereby and acknowledges and agrees to
all of the representations, covenants, terms and provisions of the above
Amendment applicable to it;

        (b)     agrees that each Guaranty, other Collateral Document and all
other agreements
executed by any of the undersigned in connection with the Credit Agreement or
otherwise in favor of
the Agent or the Banks (collectively, the "Guarantor Collateral Documents") are
hereby ratified and confirmed and shall remain in full force and effect, and
each of the undersigned acknowledges that it has no setoff, counterclaim or
defense with respect to any Guarantor Collateral Document; and

        (c)     acknowledges that its consent and agreement hereto is a
condition to the Banks' obli-
gation under this Amendment and it is in its interest and to its financial
benefit to execute this consent and agreement.





BUCKHORN, INC.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





AMERI-KART CORP.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





BUCKHORN RUBBER PRODUCTS, INC.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





PATCH RUBBER COMPANY

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary



 

 



MYERS TIRE SUPPLY DISTRIBUTION, INC.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





MYELUX, LLC.

 

By:     /s/ Mark A. Watkins





        Mark A. Watkins, Treasurer



 



AMERI-KART (MI) CORP.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





JMKO Corp..

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





MYE AUTOMOTIVE, INC.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary





MYERS MISSOURI, INC.

 

By:     /s/ Donald A. Merril





        Donald A. Merril, Secretary

